Exhibit 99.1 Viking Therapeutics Reports Fourth Quarter and Year-End 2015 Financial Results and Provides Corporate Update · Key Advancements in Three Lead Programs:VK5211, VK2809 and VK0214 · Phase 2 Study of VK2809 in Hypercholesterolemia and Fatty Liver Disease to Begin Mid-2016 · Restructured Loan and Security Agreement with Ligand, extending maturity date to May 2017 SAN DIEGO, CA – March 8, 2016 – Viking Therapeutics, Inc. (“Viking”) (NASDAQ: VKTX), a clinical-stage biopharmaceutical company focused on the development of novel, first-in-class or best-in-class therapies for metabolic and endocrine disorders, today announced financial results for the fourth quarter and year-end 2015, and provided an update on its clinical pipeline and other corporate developments. Highlights from, and Subsequent to, the Year Ended December 31, 2015 “2015 was a successful and productive year for Viking,” said Brian Lian, Ph.D., president and chief executive officer of Viking.“In the last twelve months, we completed our initial public offering and accelerated the advancement our clinical programs further into development.Today, our lead selective androgen receptor modulator (SARM), VK5211, is in a Phase 2 clinical trial for patients recovering from hip fracture, an indication for which there are no currently approved therapeutics.We are also preparing for a Phase 2 clinical trial of our novel thyroid receptor agonist, VK2809, in hypercholesterolemia and fatty liver disease, which we expect to initiate mid-year.Additionally, we entered into an important collaboration with the Kennedy Krieger Institute to continue advancing our VK0214 program toward the clinic for the treatment of X-linked adrenoleukodystrophy.Finally, we continue to enjoy a strong relationship with our corporate partner, Ligand Pharmaceuticals, and recently agreed to restructure our Loan and Security Agreement with them to extend the maturity date to May 2017.We are proud of the progress we made in 2015 and early 2016 and expect to achieve our remaining 2016 operational and financial goals.” Pipeline and Corporate Highlights · Initiated dosing in the company’s Phase 2 clinical trial of VK5211 in patients who have recently suffered a hip fracture.The ongoing trial is a randomized, double-blind, placebo-controlled, parallel group study designed to evaluate the efficacy, safety and tolerability of VK5211 in up to 120 patients recovering from hip fracture surgery.Patients are being randomized to receive once-daily VK5211 doses of 0.5 mg, 1.0 mg, 2.0 mg or placebo for 12 weeks.The primary endpoint will evaluate the effects of VK5211 on lean body mass after 12 weeks of treatment.Secondary and exploratory objectives include assessments of bone mineral density, functional performance, quality-of-life and activities of daily living, as well as safety, tolerability and pharmacokinetics. · Successfully completed a short-term safety, tolerability and pharmacokinetic study of VK5211 in healthy elderly subjects.The study showed VK5211 to be safe and well tolerated at all doses evaluated and demonstrated predictable pharmacokinetic properties in elderly men and women. · Presented positive data from a preclinical study examining the physiologic impact of VK5211 in primates following 13 weeks of treatment. Study findings showed robust weight gains in all VK5211 treatment groups as compared to both baseline and controls. Importantly, treated cohorts demonstrated progressive weight gain throughout the course of treatment and retained a substantial portion of the increased weight post-treatment. The results were presented in a poster at the 8th International Conference on Cachexia, Sarcopenia and Muscle Wasting, held December 4-6, 2015 in Paris, France. · Submitted an investigational new drug (IND) application to the U.S. Food and Drug Administration (FDA) to conduct a Phase 2 clinical trial of VK2809 in patients with hypercholesterolemia and fatty liver disease. VK2809 is a novel, orally available small molecule thyroid receptor agonist that possesses selectivity for liver tissue as well as the beta receptor subtype, suggesting promising therapeutic potential in this patient population. Viking expects to initiate the Phase 2 clinical trial in mid-2016. · Entered into a research collaboration with the Kennedy Krieger Institute focused on evaluating Viking's novel thyroid beta agonists for the treatment of X-linked adrenoleukodystrophy (X-ALD). Under the terms of the agreement, Kennedy Krieger's X-ALD research scientists will study Viking's proprietary thyroid beta agonists, including VK0214, in in vivo models of X-ALD. · Extended the maturity date of our loan from Ligand to May, 2017, and reduced the interest rate to 2.5%.Ligand also agreed to extend its lock-up period through January 23, 2017. Financial Highlights
